Civil action to recover damages alleged to have been caused by the negligence of the defendant when the automobile driven by plaintiff collided with defendant's truck, which was standing on the highway in the nighttime, without lights, and in violation of law.
Upon denial of liability and issues joined, the jury answered the issue of negligence in favor of the defendant.
From judgment on the verdict, plaintiff appeals, assigning errors. *Page 834 
Upon a controverted issue of fact, the jury has responded in favor of the defendant. The court's charge to the jury is challenged in several particulars, but none of the exceptions are regarded of sufficient moment to work a new trial. No new question of law is presented by any of the assignments of error. The verdict and judgment will be upheld.
No error.